Case 2:20-cv-01208-RRM-PK Document 41 Filed 03/02/21 Page 1 of 2 PageID #: 595




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
 DEMOS P. DEMOPOULOS, STEPHEN MALONE,
 and MICHAEL SPINELLI, as Union Trustees and
 Fiduciaries of the LOCAL 854 PENSION FUND and
 the LOCAL 854 HEALTH AND WELFARE FUND,                                       ORDER ADOPTING
                                                                                 REPORT AND
                            Plaintiffs,                                      RECOMMENDATION
                                                                             20-CV-1208 (RRM) (PK)
           - against -

 JOHN CURCIO, WILLIAM CASSESE, and
 KENNETH BARRETT, as Employer Trustees of the
 LOCAL 854 PENSION FUND and the LOCAL 854
 HEALTH AND WELFARE FUND,

                             Defendants.
 -----------------------------------------------------------------x
 ROSLYNN R. MAUSKOPF, United States District Judge.

         In a report and recommendation dated January 10, 2021, (the “R&R”), Magistrate Judge

Peggy Kuo recommended that the Court deny plaintiffs’ motion for a preliminary injunction and

compel plaintiffs to move forward with arbitration. (R&R (Doc. No. 40).) Judge Kuo advised the

parties that they had 14 days from the date of that R&R in which to file objections. (Id.) The

R&R was electronically served on January 10, 2021. To date, neither party has filed an objection

to the R&R.

         Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, the Court has

 reviewed the R&R for clear error and, finding none, adopts the R&R in its entirety. See Covey v.

 Simonton, 481 F. Supp. 2d 224, 226 (E.D.N.Y. 2007). Accordingly, it is

         ORDERED that the R&R is adopted in its entirety, that the motion for a preliminary

 injunction is denied, and that plaintiffs are compelled to move forward with arbitration pursuant

 to the Notice.

                                                               SO ORDERED.
Case 2:20-cv-01208-RRM-PK Document 41 Filed 03/02/21 Page 2 of 2 PageID #: 596




                                         SO ORDERED.

Dated: Brooklyn, New York
       March 2, 2021                     Roslynn R. Mauskopf

                                         ROSLYNN R. MAUSKOPF
                                         United States District Judge
